Citation Nr: 1811023	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-02 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with substance abuse, evaluated as 30 percent disabling prior to January 19, 2016, and as 50 percent disabling thereafter.

2.  Entitlement to an increased rating for plantar fascitis, right foot, with pes planus ("right foot disability"), evaluated as 20 percent disabling prior to April 21, 2015, as 30 percent disabling from April 21, 2015 to September 19, 2016, and as 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued a 30 percent rating for PTSD with alcohol abuse and a 20 percent rating for a right foot disability.  

In a March 2016 rating decision, the RO increased the rating for PTSD with alcohol abuse to 50 percent, effective from November 30, 2015.  In a September 2017 rating decision, the RO found clear and unmistakable error in the effective date assigned for the 50 percent rating for PTSD with alcohol abuse and assigned a new effective date of January 19, 2016.  The RO also increased the rating for the Veteran's right foot disability to 30 percent, effective from April 21, 2015, and assigned a 20 percent rating, effective from September 20, 2016.  

The Board notes that in the case of a staged rating involving the simultaneous assignment in a decision of higher and lower evaluations for a disorder, there is no reduction of a rating unless the rating action assigns a disability evaluation which is below that level previously in existence.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  Because the Veteran's disability rating was never reduced below the level that was appealed (20 percent), the reduction procedures of 38 C.F.R. § 3.105(e) and the "stabilization" provisions of 38 C.F.R. § 3.344 are not for application.

In December 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD with alcohol abuse was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; nightmares; concentration problems; mild memory loss; difficulty in understanding complex commands; disturbances of motivation and mood; anger with impaired impulse control absent periods of violence; difficulty in establishing and maintaining effective work and social relationships; and GAF scores ranging from 55 to 70; without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the entire appeal period, the Veteran's right foot disability was manifested by such symptoms as marked pronation, extreme tenderness of plantar surfaces, pain accentuated on manipulation and use, swelling with use, antalgic gait, and cramping, not improved by orthopedic shoes or appliances, which caused significant functional loss that most closely approximates pronounced acquired flatfoot.

3.  Right foot metatarsalgia is a progression of the service-connected plantar fascitis with pes planus and is manifested by separate and distinct symptoms of pain and decreased range of motion of the 1st and 2nd metatarsal phalangeal joints.


CONCLUSIONS OF LAW

1.  Prior to January 19, 2016, the criteria for a 50 percent rating, but not higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2017).

2.  Beginning January 19, 2016, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2017).

3.  For the entire appeal period, the criteria for a 30 percent disability rating, but not higher, for right foot plantar fascitis with pes planus have been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5276 (2017).

4.  For the entire appeal period, the criteria for a separate 10 percent rating for unilateral metatarsalgia have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5279 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of an August 2010 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § Part 4.  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

A. PTSD

The Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411 for the rating period prior to January 19, 2016, and a 50 percent rating thereafter.  

Legal Criteria

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

Factual Background

Turning to the evidence of record, a January 2010 VA psychiatry note shows that the Veteran reported an exacerbation of PTSD symptoms since his wife filed for divorce in November 2009.  He reported irritability, decreased sleep with nightmares, hypervigilance, increased startle, anxiety, and depressed mood with lack of motivation, energy, and interests.  He indicated that he did not even feel like going to work.  He denied suicidal ideation, physically aggressive outbursts, homicidal ideation, mania, and psychosis.  On examination, the Veteran's eye contact and interaction with the examiner was good.  His speech was spontaneous with adequate rate and volume.  He seemed tired.  His mood was depressed, and his affect was normal in range and intensity and was appropriate.  He was alert and oriented to person, place, and time.  His thoughts were coherent, logical, and goal directed.  He denied hallucinations and delusions, and his insight and judgment were good.  The Veteran was diagnosed with "PTSD, chronic with depressed mood-exacerbation" and assigned a GAF score of 57.  

A June 2010 Vet Center intake assessment shows that the Veteran asked to be seen because he just found out that his wife was unfaithful and he needed help with his anger.  He reported that he would have killed his wife if he had caught her in the act.  The Veteran reported suicidal thoughts after finding out about his wife's infidelity, but he denied having a suicidal plan or a history of prior attempts.  He also reported homicidal thoughts, but he denied having a homicidal plan.  On mental status examination, the Veteran's appearance was neat, and his manner was friendly and cooperative.  His intelligence was average, and his speech was rapid and pressured.  He was oriented to time, place, and person, and his memory function was normal.  His affect was appropriate, his motor activity was tense, and his judgment was fair.  There was no evidence of delusions, disorganized thinking, hallucinations, or grossly disorganized catatonic behavior.  The Veteran reported sleep disturbances.  

An August 2010 VA psychology note shows that the Veteran endorsed the following mood concerns: little interest or pleasure in doing things; feeling down, depressed, or hopeless; trouble falling or staying asleep or sleeping too much; feeling tired or having little energy; poor appetite or overeating; feeling bad about self; trouble concentrating; moving or speaking so slowly that other people could have noticed; and thoughts of being better off dead or of hurting self in some manner.  The Veteran's score on the PHQ-9 suggested moderately severe depressive symptoms.  The Veteran also reported the following "other" symptoms: panic attacks, anger problems, memory problems, and sleep problems.  On examination, the Veteran was cooperative and pleasant.  He was dressed appropriately, and no psychomotor agitation or retardation was noted.  He was able to attend appropriately to conversational content, and his speech rate was within normal range.  He was alert and oriented, with depressed mod and constricted range of affect.  His thought processes were coherent, logical, and goal directed.  No flight of ideas, loose associations, or thought blocking were noted.  He denied hallucinations, delusions, and suicidal or homicidal ideation.  His judgment and insight were fair.  He was assigned a GAF score of 55.  

A September 2010 VA psychiatry note shows that the Veteran reported that his divorce was not yet final.  He indicated that he was receiving support from his parents, sisters, and a few friends.  He reported that he was working full time and lived alone in an apartment.  He admitted to some anger/depressed mood at times, but stated that it was situational.  He endorsed occasional nightmares-usually once per week and mild avoidance behaviors-he reported interacting well at work, but lately enjoyed being alone in the evening.  He reported decreased hyperarousal and less anxiety, but he still noted moderated hypervigilance.  He denied suicidal or homicidal ideation, mania, and psychosis.  On examination, he was casually dressed and neatly groomed, with normal speech.  His mood was mildly dysphoric, and his affect was normal.  He was well oriented with no memory deficits.  There was no evidence of psychosis, and his judgement and insight were fair.  He was assigned a GAF score of 55.  

The Veteran was afforded a VA examination in November 2010.  The Veteran reported current symptoms of depression, anxiety, difficulty concentrating, and difficulty functioning on his job.  He described the severity of his symptoms as moderate and the frequency of his symptoms as constant and continuous.  The Veteran also reported trouble sleeping in that he sleeps no more than six hours per night.  The Veteran reported panic attacks once per week.  He denied a history of violent behavior and suicide attempts.  He reported that his symptoms affect his total daily functioning and result in a debilitating effect on his personal life.  The Veteran indicated that his wife of 37 years was divorcing him and that "this creates increased problems with his work, his personal affairs, and financial insecurity."  He also indicated that his relationship with his two daughters was "marginal."  The Veteran reported that he was employed as a civil engineering technician and that his relationship with his supervisor and co-workers was "good."  The examiner noted the following symptoms of PTSD: recurrent recollections; recurring distressing dreams; reexperiencing; avoidance; and physiological reactivity to cues, e.g., his "heart pounds, he sweats profusely, and takes cover."  

On mental status examination, the Veteran's orientation was within normal limits, and his appearance, hygiene, and behavior were appropriate.  His affect and mood were anxious and depressed.  His communication and speech were within normal limits.  He showed difficulty understanding complex commands due to an inability to multitask and memory loss.  There were signs of suspiciousness in that the Veteran does not trust anyone.  There was no report of a history of delusions or hallucinations, and no delusions or hallucinations were observed during the examination.  Obsessive-compulsive behavior was present (described as saving receipts), but not severe enough to interfere with routine activities.  The Veteran's though processes were appropriate, and he was able to understand directions.  He did not have slowness of thought, nor did he appear confused.  The Veteran's judgment was not impaired, and his abstract thinking was normal.  His memory was impaired to a mild degree in that he forgets names, directions, and recent events.  Suicidal and homicidal ideation were absent.  The examiner diagnosed PTSD and assigned a GAF score of 70.  The examiner also noted that the Veteran did not have difficulty performing activities of daily living, but did have difficulty establishing and maintaining effective work and social relationships because "while his work situation is doing reasonably well...he feels he has no social relationships at all."  The examiner summarized the Veteran's current psychiatric impairment as "psychiatric symptoms are mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress."  

A January 2011 VA treatment record shows that the Veteran reported that he was doing better.  He indicated that his mood was less irritable and his interests had increased.  He reported that he had been dating and that he was enjoying work.  He indicated that he was planning to start golfing and fishing with some friends, that he took a cooking class, and that he had been reading.  His PTSD symptoms included occasional irritability, decreased sleep with nightmares once per week, hypervigilance, and anxiety.  He denied a significantly depressed mood, suicidal ideation, physically aggressive outbursts, homicidal ideation, mania, and psychosis.  He was assigned a GAF score of 62.  

VA treatment records dated from April 2011 to January 2016 show similar symptoms and reports, with GAF scores ranging from 55 to 63.  In June 2011, the Veteran reported increased anger over his family problems.  In August 2011, he reported less anger.  In December 2011, the Veteran reported that he re-married.  In July 2012, the Veteran reported that he was a little depressed, and, in August 2012, he reported that he was "doing better."  In October 2012, he reported that he was "a lot better," and he indicated that his relationship with one of his daughters was improving.  In March 2013, he reported that he was doing better.  He reported being in "pretty good spirits," that his relationship with his wife had improved, and that he was eating and sleeping well.  

In November 2013, the Veteran reported that he was doing "okay," with occasional flare-ups of symptoms.  He indicated that he was having problems with his wife, but that he was exercising three times per week and was sleeping well.  In May 2014, the Veteran reported that he was getting divorced.  He indicated that he was looking forward to an upcoming trip to visit his daughter and grandchildren.  In September 2014, the Veteran reported that he got divorced and that he was less stressed.  He indicated that he was spending more time with his parents, children, and grandchildren.  He also reported that he got a DWI in July 2014.  In January 2015, the Veteran reported more anxiety and depression since his DWI.  In March 2015, he reported that he was doing better, but that he still lacked motivation and concentration at work due to worry about his legal problems and elderly parents.  In May 2015, the Veteran reported that he had strong family support and that he enjoyed golfing and spending time with his family.  In July 2015, the Veteran reported that he was doing well overall.  He reported difficulty sleeping at times, but he did not feel that it was an issue.  He also reported that he was managing his stress level.  Also in July 2015, the Veteran started group therapy.  In September 2015, the Veteran reported that he was considering doing some traveling and volunteer work.  He also indicated that he had reconnected with an old friend.  He reported occasional nightmares in the past month and increased anxiety secondary to his legal problems.  In December 2015, the Veteran reported that he was doing okay and exercising.  In January 2016, the Veteran called his VA psychiatrist to ask how to answer questions during his upcoming C&P evaluation.  He reported that he "woke up feeling really good today."  He indicated that he had some night sweats and nightmares, but that he was "overall doing well."

The Veteran was afforded a VA examination in January 2016.  He reported trouble falling and staying asleep and low energy and motivation.  He reported nightmares three times per week and that he sometimes awakens in a sweat, often startled and anxious.  He also reported a substantial startle response to loud noises and hypervigilance.  He indicated that he was depressed daily, with sadness and apathy.  He also reported intense anger problems.  He indicated that he will be verbally aggressive to family, strangers, and co-workers.  He reported that he will throw things or punch holes in doors or walls, or break things in anger.  He denied being violent to others physically, but he reported road rage.  The Veteran reported that he occasionally spends time with friends, but he no longer enjoys getting out and doing fun activities.  He indicated that he isolates at home.  He reported that he no longer enjoys his work that way he once did and that he isolates at work because many of his coworkers are younger.  He rated the current severity of his symptoms and their effects on his work functioning as a 4 on a scale of 1-10, with 10 being the best.  He reported feeling that he cannot work at nearly his full potential due to anhedonia, lack of enthusiasm, and increased irritability.  He also reported that his memory was foggy and unreliable.  The examiner noted the following symptoms:  depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; irritability; nightmares; hypervigilance; startle response; and mental fog/memory issues.  The examiner summarized the Veteran's level of occupational and social impairment as "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

A February 2016 VA psychiatry note shows that the Veteran reported occasional nightmares.  He reported that he had been dating and exercising.  He also reported that his relationship with his grandchildren had improved.  

A May 2016 VA psychiatry note shows that the Veteran reported an anger outburst where the police were called.  He indicated that he was able to calm down and no charges were filed.  He also reported that he was upset with his family.  He reported being very angry.

An August 2016 VA psychiatry note shows that the Veteran reported that work was going well and that he had been mostly staying at home.  He indicated that he joined the American Legion.  

A July 2017 VA psychiatry note shows that the Veteran reported subjective memory difficulties, such as forgetting people's names and occasionally losing his phone.   

During the December 2017 Board hearing, the Veteran reported problems sleeping and memory problems.  He reported that he was not as social as he used to be.  He testified that he does not interact with a lot of people at work and that he has a "certain number of friends" that he mingles with.  He also testified that he had been through two divorces, "so keeping a relationship is hard."  The Veteran testified that he no longer handles larger projects at work because of his concentration problems.  He testified that he handles smaller contracts and does more of a "paperwork-type" job.  Regarding sleep impairment, the Veteran testified that he experiences anxiety and thoughts of his time in the military that interrupt his sleep.  He also reported anxiety attacks where his chest starts hurting and his "stomach gets a little woozy." 

Analysis 

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that for the entire appeal period, the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity.  The above-cited evidence reflects that the Veteran's PTSD was primarily manifested by depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; nightmares; concentration problems; mild memory loss; difficulty in understanding complex commands; disturbances of motivation and mood; anger with impaired impulse control absent periods of violence; and difficulty in establishing and maintaining effective work and social relationships.  Collectively, these symptoms are of the type, extent, severity and/or frequency to result in occupational and social impairment with reduced reliability and productivity.    

The Board notes that the Veteran did not exhibit all of the symptoms for a 50 percent rating.  The evidence of record did not demonstrate circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; impairment of short-and long-term memory (e.g., retention of only highly-learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  However, the record does demonstrate the enumerated 50 percent symptoms of flattened affect; difficulty in understanding complex commands; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that the functional impairment due to the above symptomatology more nearly approximates the criteria for a 50 percent rating for the entire appeal period.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).

The evidence does not, however, reflect that the Veteran's PTSD has manifested with more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  As noted above, a 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, while a 100 percent rating requires total occupational and social impairment.  With respect to the 70 percent criteria, the Court has held that "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, supra.

With respect to the areas of impairment listed in the 70 percent criteria, the Board finds that the evidence does not demonstrate deficiency in work as contemplated by the applicable rating criteria.  The Board notes that the criteria for ratings lower than 70 percent expressly contemplate some level of occupational impairment, such as the impairment shown by the evidence in this case, while the 70 percent rating contemplates difficulty in adapting to stressful circumstances, including work or a work like setting.  This degree of occupational impairment is not shown by the evidence of record which reflects that the Veteran maintained employment with the same company for the entire appeal period despite his symptoms.  Moreover, despite his difficulties, the Veteran described his relationships with supervisors and co-workers as "good" during the November 2010 examination, and the examiner noted that the Veteran's work situation was doing "reasonably well."  

Although the January 2016 VA examiner noted that the Veteran had difficulty in adapting to stressful circumstances, including work or a worklike setting, the examiner also opined that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, rather than in occupational and social impairment with deficiencies in most areas, which is more commensurate with the currently assigned 50 percent rating.  Furthermore, VA treatment records reflect that the Veteran was enjoying work (January 2011); "managing his stress level" (July 2015); was considering volunteer work (September 2015); and reported that work was going well (August 2016).  Thus, while the Veteran reports some level of impairment in occupational functioning, he is clearly able to work around those stressors, further indicating his ability to adapt to stressful circumstances.  

Nor does the evidence demonstrate a deficiency in social relationships as contemplated by the 70 percent criteria.  As with occupational impairment, a degree of social impairment is contemplated by the 50 percent rating criteria.  The 70 percent rating elaborates on the concept of deficiency in family relations in that it notes an inability, not merely a difficulty, in establishing and maintaining effective social relationships.  In this case, the evidence shows that the Veteran was able to maintain some social interactions with family members and friends.  Although, on occasion, the Veteran reported having no interests and being socially isolated, he also maintained relationships with his parents, siblings, and some friends; enjoyed golfing, fishing, and reading; took a cooking class; traveled occasionally; and joined the American Legion.  Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.  Therefore, the Board finds that the evidence does not depict a deficiency in social relationships for purposes of satisfying the 70 percent rating criteria.

The Board also finds that the evidence does not demonstrate deficiencies in judgment, thinking, and mood as contemplated by the 70 percent criteria.  In this regard, there is no evidence of symptoms such as intermittently illogical, obscure, or irrelevant speech; obsessional rituals which interfere with routine activities; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  VA treatment records and VA examination reports show that the Veteran did not exhibit intermittently illogical, obscure, or irrelevant speech; or spatial disorientation; or neglect of personal hygiene.  In fact, the evidence of record shows that the Veteran was consistently noted as being well-groomed with good hygiene and oriented to person, time, and place.  His speech was within normal limits with regular rate and rhythm.  VA examination reports and VA mental health treatment records repeatedly and consistently describe the Veteran as having fair to good insight and judgment, with appropriate thought content and processes.  

The Board also notes that the Veteran endorsed depression and panic attacks; however, the evidence does not reflect that these symptoms are near-continuous, nor do they affect the Veteran's ability to function independently, appropriately and effectively.  VA treatment records reveal more moderate anxiety and depression symptoms, with the Veteran completely denying any symptomatology on several occasions.  This evidence indicates that although the Veteran experiences panic attacks and disturbances of motivation and mood, which are symptoms enumerated in the criteria for a 50 percent rating, he clearly does not exhibit an inability to function independently, appropriately and effectively, as contemplated by the criteria for a 70 percent rating.

The Board notes that the record reflects suicidal ideation, primarily in 2010.  Although this is a symptom contemplated by the by the 70 percent criteria, the Veteran consistently denied any plan or intent to harm himself, and he more often than not denied any suicidal thoughts or ideation.  Similarly, while the record shows that the Veteran experienced occasional impaired impulse control with outbursts of anger, the evidence does not show periods of violence.  In this regard, the Veteran reported anger problems, such as breaking things in anger or road rage, he consistently denied any history of physical violence.  

The Board notes that it is not the type of symptoms, in this case, suicidal ideation or impaired impulse control, that is determinative of whether the criteria for the next higher rating have been met.  It is the effect of the symptoms that is determinative.  In other words, deficiencies in most areas must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has some symptoms contemplated by the 70 percent rating criteria; it does not mean that disability rises to that level.  The Board must instead look to the frequency, severity, and duration of the impairment.  Id.  

Here, the evidence of record does not support a finding that these symptoms caused social and occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Ultimately, the record reveals that the Veteran's thinking and judgment were fair to good; he had no history of violence; he maintained employment with the same company throughout the appeal period; he maintained relationships with some family and friends; and he engaged in several leisure activities, such as golfing, traveling, cooking classes, and fishing.  Considering the overall effect of suicidal ideation and impaired impulse control on the Veteran's occupational and social impairment, the disability picture presented does not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Taken together, the preponderance of the record evidence indicates that the Veteran's symptoms were, at worst, moderate, which is consistent with a 50 percent rating.

The Board finds further support for the assignment of a 50 percent rating in the VA examiners' assessments that the Veteran's symptoms present an overall level of impairment that is mild-to-moderate.  Additionally, the Board notes that the GAF scores that have been assigned in this case range from 55-70.  Some of these scores fall within the 51 to 60 range, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  Most of the scores fall within the 61-70 range, indicating some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and has some meaningful interpersonal relationships.  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 50 percent rating.

The Board's finding that the Veteran's disability does not meet the criteria for a 70 percent rating entails a finding that he does not meet the criteria for a 100 percent rating.  The maximum schedular rating of 100 percent is not warranted in this case because there is not total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  

In this regard, there is no documentation of symptoms such as gross impairment in thought processes or communication or persistent delusions or hallucinations; in fact, the Veteran has been consistently able to actively communicate both in individual and group therapy and during VA examinations.  His speech was within normal limits during VA examinations, and there is no evidence of thought disorders or impaired thought processes.  Similarly, his symptoms have not been manifested by grossly inappropriate behavior or persistent danger of hurting himself or others.

Nor does the record show symptoms such as intermittent inability to perform daily living activities (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  In this regard, the evidence of record shows that the Veteran was consistently noted as oriented to person, time, and place, and the Veteran consistently reported that he was fully functional in activities of daily living.  Although the Veteran did have memory and concentration problems, as discussed above, there is no lay or medical evidence that the Veteran's psychiatric status was so severe that he demonstrated memory loss for names of close relatives, his occupational status, or his own name.  

Further, total occupational and social impairment has not been shown.  As stated, the Veteran maintained social relationships with family and friends, and he maintained employment throughout the appeal period.  

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating.  See Mauerhan, supra.

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 70 or 100 percent is not warranted at any point during the period on appeal.  At times the Veteran's VA treatment records indicate improved symptoms, which may, in fact, warrant a lower rating than 50 percent.  However, giving the Veteran the benefit of the doubt, the Board finds that a 50 percent rating for PTSD is warranted for the entirety of the period on appeal. 

B. Right Foot Disability

The Veteran's right foot disability is rated as 20 percent disabling prior to April 21, 2015, as 30 percent disabling from April 21, 2015 to September 19, 2016, and as 20 percent disabling thereafter.

Legal Criteria

Diagnostic Code 5276, under which the Veteran is currently evaluated, provides for a 20 percent rating for severe unilateral flatfoot, which includes symptoms such as objective evidence of marked deformity, pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 30 percent rating is warranted for pronounced unilateral flatfoot, which includes symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The criteria for evaluating pes planus are not expressly written in the conjunctive as there is no "and" in the listed symptoms.  Accordingly, it is not expected that all cases of pes planus will show all the findings specified.  See Dyess v. Derwinski, 1 Vet. App. 448, 455-56 (1991) (applying 38 C.F.R. § 4.21 when evaluating pes planus).  Essentially the criteria list symptoms equating to mild, moderate, severe and pronounced pes planus.  Additionally, the criteria for evaluating pes planus are not successive in nature; thus, it is not necessary that all criteria be met for a lower rating to allow for the next higher rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  Section 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016).

Factual Background

Turning to the evidence of record, the Veteran was afforded a VA examination in November 2008.  He reported constant right foot pain that traveled to his heel, instep, and toes.  He described the pain as aching, sharp, and cramping, with a severity of 10/10.  He also reported that the pain was elicited by physical activity and walking and relieved by rest.  He reported pain at rest, but he denied weakness, stiffness, swelling, and fatigue at rest.  He reported pain, stiffness, and swelling with standing or walking.  He denied weakness and fatigue while standing or walking.  

On examination, the Veteran's gait was antalgic.  There were no signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  There was evidence of painful motion and tenderness of the right foot.  There was no evidence of edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  Palpation of the plantar surface of the right foot revealed moderate tenderness.  The alignment of the Achilles tendon was normal on the right with weight bearing and with non-weight bearing.  There was pes planus present, but no valgus present.  There was no forefoot/midfoot mal-alignment.  There was deformity of marked pronation.  

The Veteran was afforded a VA examination in April 2015.  The examiner indicated that the Veteran had right foot pes planus, hallux valgus, and plantar fascitis.  The examiner noted that for the VA established diagnosis of plantar fascitis right foot with pes planus, the diagnosis was changed and it was a progression of the previous diagnosis.  Specifically, the examiner stated that metatarsalgia was a progression "since the plantar fascia has become compromised (plantar fascitis) this leads to overpronation, one of the most common causes of metatarsalgia," and that hallux valgus was a progression because "[i]n the presence of pes planus, the progression of hallux valgus is more rapid as there is a higher incidence of hypermobility at the first tarsometarsalia joint site causing hallux valgus deformity."  The examiner indicated that the Veteran's right foot condition had progressively worsened and had not improved with insoles.  

The Veteran reported daily foot cramps and daily pain with activity.  He denied flare-ups.  The Veteran reported overall functional impairment due to limited standing as cramping occurs.  The Veteran had pain on manipulation and use accentuated, and there was indication of swelling on use.  There was no evidence of characteristic calluses.  The Veteran's symptoms were not relieved with arch supports or orthotics.  The Veteran had extreme tenderness of the plantar surfaces of his right foot and decreased longitudinal arch height of his right foot on weight-bearing.  There was no objective evidence of marked deformity or marked pronation.  The weight-bearing line did not fall over or medial to the great toe, and there was no inward bowing of the Achilles tendon.  The Veteran did not have marked inward displacement and severe spasm of the Achilles tendon.  The Veteran had metatarsalgia on the right.  The Veteran had mild or moderate hallux valgus symptoms on the right.  The examiner indicated that the Veteran had plantar fascitis, which was a moderate "other foot condition."  The examiner indicated that the Veteran had right foot pain on physical examination and that the pain contributed to functional loss.  The examiner also indicated that the following factors contributed to functional loss or impairment of the right foot: less movement than normal, pain on movement, pain on weightbearing, disturbance of locomotion, and interference with standing.  The examiner indicated that pain, weakness, fatigability, or incoordination significantly limit functional ability when the right foot is used repeatedly over a period of time due to interference with standing.  The examiner indicated that the Veteran did not have functional impairment such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.

The Veteran was afforded a VA examination in September 2016.  The Veteran reported sharp pain to the heel and arch of his foot.  He reported overall functional impairment due to an inability to walk without pain.  On examination, the Veteran had pain on manipulation and use accentuated, but there was no indication of swelling on use or characteristic calluses.  The Veteran had extreme tenderness of the plantar surfaces.  Symptoms were not relieved with arch supports.  The Veteran had decreased longitudinal arch height of the right foot on weight-bearing.  There was no objective evidence of marked deformity or inward bowing of the Achilles' tendon.  The Veteran did not have marked inward displacement and severe spasm of the Achilles' tendon on manipulation.  The examiner noted that there was pain on physical examination and that the pain contributed to functional loss.  The examiner also noted the following functional factors of the Veteran's right foot disability: less movement than normal, excess fatigability, pain on movement, pain on weight-bearing, disturbance of locomotion, interference with standing, and lack of endurance.  The examiner indicated that the Veteran did not have functional impairment such that no effective functions remain other than that which would be equally well served by an amputation with prosthesis.  The examiner also indicated that the functional impact of the Veteran's right foot disability was "increased pain with limitation for prolonged standing, walking, weight bearing, and ambulating on uneven ground."

VA treatment records dated from December 2009 to the present show complaints of right foot pain only partially relieved with orthotics, with objective evidence of pain on palpation of the right foot, and diagnoses of metatarsalgia and hallux valgus.  They also show decreased range of motion of the right great toe. 

Analysis

In this case, affording the Veteran the benefit of the doubt, the Board finds that the criteria for a 30 percent rating have been met or approximated throughout the appeal period.  Indeed, the evidence reflects that the Veteran's right foot disability was manifested by marked pronation (November 2008 VA Examination); extreme tenderness over the plantar surfaces (April 2015 VA Examination; September 2016 VA Examination); and symptoms not relieved with orthotics (April 2015 VA Examination; September 2016 VA Examination).  While there was no evidence of marked inward displacement and severe spasm of the tendo Achilles on manipulation, i.e., other symptomology listed under the 30 percent rating criteria, there is no requirement that the Veteran exhibit all criteria to receive the higher rating.  Moreover, when considering the Veteran's functional limitations associated with his right foot disability, to include as due to pain, swelling, weakness, stiffness, fatigability, and lack of endurance, the Board finds that the Veteran's right foot disability most closely approximates the criteria for a 30 percent rating under Diagnostic Code 5276.  This is the maximum rating available under Diagnostic Code 5276.

The Board has considered whether entitlement to a higher or separate evaluation is warranted under any other applicable Diagnostic Code at any time during the appeal period.  

The Board notes that the April 2015 VA examiner found that hallux valgus was a manifestation of the Veteran's service-connected pes planus.  However, the Veteran is already receiving a separate rating for right foot hallux valgus, and that issue is not on appeal.

On the other hand, the April 2015 VA examination report includes a diagnosis of metatarsalgia, and the examiner who conducted the examination indicated that this disability was a progression of the service-connected plantar fascitis.  VA treatment records show that the metatarsalgia, which has been present for the entire appeal period, resulted in pain on palpation to the 1st and 2nd metatarsal phalangeal joints and reduced range of motion of the right great toe.  The Board finds that these symptoms at the metatarsal phalangeal joints are separate and distinct from those associated with the service-connected plantar fascitis with pes planus.  Accordingly, as the metatarsalgia is a progression of the service-connected plantar fascitis with pes planus and its symptoms are separate and distinct from those associated with the with pes planus, a separate 10 percent rating under DC 5279 is warranted.  This is the maximum schedular rating for metatarsalgia under DC 5279 and a single 10 percent rating is provided, regardless of whether the disability is unilateral or bilateral.  See 38 C.F.R. § 4.71a, DC 5279.

A separate or higher rating is not warranted under any other diagnostic code.  The Veteran has not been diagnosed with weak foot (DC 5277), claw foot or pes cavus (DC 5278), hammer toe (DC 5282), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283); moreover, none of these diagnostic codes provide for ratings in excess of 30 percent.  See 38 C.F.R. § 4.71a.  Although a 40 percent rating is assignable under Diagnostic Codes 5284 (foot injuries, other) and Diagnostic Code 5167 (loss of use of foot) with actual loss of use of the foot, the medical evidence does not show, nor does the Veteran allege, that he has actually lost the use of his right foot.

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 30 percent disability rating under Diagnostic Code 5276 and a 10 percent rating under Diagnostic Code 5279.  See 38 C.F.R. § 4.7.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.


ORDER

Prior to January 19, 2016, a 50 percent rating for PTSD is granted, subject to regulations governing the payment of monetary awards.

Since January 19, 2016, a rating in excess of 50 percent for PTSD is denied.

Prior to April 21, 2015, and since September 20, 2016, a 30 percent rating for plantar fascitis, right foot, with pes planus is granted subject to regulations governing the payment of monetary awards.

For the entire period on appeal, a separate, 10 percent rating for right foot metatarsalgia is granted, subject to regulations governing the payment of monetary awards.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


